Case 6:20-cv-00080-SEH Document 14 Filed 04/01/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
MAKUEEYAPEE D. WHITFORD, Cause No. CV 20-80-H-SEH
Plaintiff,
VS. ORDER

REGINALD D. MICHAEL, et al.,

Defendants.

 

 

On November 2, 2020, Plaintiff Whitford (“Whitford”) filed a 187-page 42
U.S.C. § 1983 complaint alleging violation of civil rights. The Court, upon review,
required and ordered an amended complaint.! Whitford was instructed that he
“need only state what each defendant did, the approximate date of the occurrence,
and how that action violated or caused a violation of a federal right.”?

Three extensions of time in which to file an amended complaint have been
granted. None was filed.

Whitford has been accorded extensive time to amend and, as noted, has not

 

' See Order (Doc. 8) at 2 ¥ 2.

2 See Order (Doc. 8) at 2; Order (Doc. 10) at 1; see also Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007).

3 See Order (Doc. 8); Order (Doc. 10); and Order (Doc. 13).

l
Case 6:20-cv-00080-SEH Document 14 Filed 04/01/21 Page 2 of 2

done so. Dismissal is warranted.‘

Whitford failed to respond to the Court’s Order. Any appeal of this
disposition would not be taken in good faith.°

ORDERED:

1. This action is DISMISSED WITH PREJUDICE for failure to comply
with a court order.

2. The clerk shall enter, by separate document, a judgment of dismissal with
prejudice.

3. The Court CERTIFIES that any appeal of this disposition would not be

st

DATED this _4—ay of April, 2021.

dhom: 7, Heddon

Sam E. Haddén
United States District Court:

taken in good faith.

 

4 See McHenry v. Renne, 84 F.3d 1172, 1179-80 (9th Cir. 1996).

5 See Fed. R. App. P. 24(a)(4)(B).
